
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


Vicinity Corporation
370 San Aleso Avenue
Sunnyvale, California 94085

April 24, 2001

PERSONAL & CONFIDENTIAL

Mr. Norman Nie

Dear Norm:

    Vicinity Corporation, a Delaware corporation ("Vicinity" or the "Company"),
is pleased to offer you the position of Executive Chairman of the Board of
Directors effective April 24, 2001. We are asking you to accept this role of
heightened responsibility while we engage in a search for a permanent Chief
Executive Officer. We expect you to serve in this role until we appoint a Chief
Executive Officer, you determine no longer to serve in this role, we ask that
you cease to serve in this role or your appointment is otherwise terminated by
us as provided for herein, at which time your duties and compensation will
revert to those customary for an outside board member.

    Please review this letter agreement (the "Agreement"), co-sign and date the
Agreement below the Company's signature, and return it to us to confirm that
this Agreement reflects our agreement regarding the terms, mutual promises and
covenants applicable to your engagement by Vicinity.

    1.  ENGAGEMENT BY THE COMPANY  

    (a)  Position and Duties.  Subject to terms set forth herein, the Company
agrees to appoint you to the position of Executive Chairman of the Board of
Directors and you hereby accept such appointment. You shall serve in an
executive capacity and shall perform such duties as are customarily associated
with the position of Executive Chairman, including supervision of the operating
activities of the Company, and such other duties as are assigned to you by the
Board of Directors (the "Board"). You will report to the Board. During the term
of your service as Executive Chairman, you will devote your best efforts to the
business of the Company.

    (b)  Revocation of Appointment.  The Company shall have the right to revoke
your appointment as Executive Chairman, and you shall have the right to resign
from such position, in each case at any time, with or without cause, and without
prior notice. No such revocation or resignation will affect your status as a
member of the Board of Directors of the Company.

    (c)  Employment Policies.  The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from, or are in conflict with, the Company's general employment policies or
practices, this Agreement shall control.

    2.  COMPENSATION  

    (a)  Base Salary.  You shall receive for services to be rendered hereunder a
monthly base salary of $15,000, subject to applicable tax withholding and
payable on the regular payroll dates of the Company.

    (b)  Standard Company Benefits.  You shall not be entitled to participate in
any Vicinity benefit plans except our stock option plan as described below. The
Company shall reimburse you for your reasonable business expenses, including
travel expenses, incurred in connection with your employment by the Company. We
have expressly concurred with the use of your personal aircraft for up to two
business trips for you and the other senior executives to the

--------------------------------------------------------------------------------

New Hampshire software development facility, and Vicinity will reimburse you for
the direct operating costs of such use of the aircraft.

    (c)  Stock Options.  The Company, subject to approval of the Board or its
compensation committee, will grant to you non-qualified stock options to
purchase an aggregate of 140,000 shares of the Company's common stock, par value
$.001 per share (the "Common Stock"), in accordance with the Company's 2000
Equity Participation Plan. The exercise price of the options shall be the fair
market value of the Common Stock on the date approved by the Board or the
compensation committee, as the case may be. The options will be subject to
"cliff" vesting if you are still serving as Executive Chairman one year from the
date hereof; provided, however that such vesting shall be accelerated as
follows: 50% of the options (i.e., 70,000 shares) shall vest on each of (i) the
date on which the Company hires a permanent Chief Executive Officer and (ii) the
date on which the Board approves a sales, product development and downsizing
plan for the Company; provided, however, that all such options shall accelerate
and be deemed vested if during the term of your service as Executive Chairman
the Company enters into a definitive agreement for the sale of all or
substantially all of the equity interests or assets of the Company to a third
party ("Sale Transaction"), with such acceleration to be conditioned upon, and
effective immediately prior to, the closing of such transaction. Determination
as to whether or not the foregoing events have transpired shall be made by the
Board in good faith. The option agreement will include a "best pay" clause
providing that, in the event you are deemed to have received an "excess
parachute payment" under Section 280G of the Internal Revenue Code, whether in
connection with the acceleration of vesting of stock options or otherwise, the
payment (or payments) to you will be curtailed if that would result in greater
after-tax proceeds to you than would exist if the related excise tax were
imposed. Once vested, these options shall be exercisable for a period of five
years from the date of grant, regardless of whether your status as Executive
Chairman of the Company is earlier terminated. In the event that your
appointment as Executive Chairman is revoked by the Company, or if you resign
such position, in each case for any reason, all unvested options shall be
cancelled unless a Sale Transaction is pending.

    (d)  Cash Bonus Opportunity.  You will earn a cash bonus equal to $15,000
for each month of service (i.e., an amount equal to that paid under
paragraph 2(a) of this Agreement) if either of the following events is
accomplished during your tenure as Executive Chairman and prior to October 31,
2001: (i) the Company hires a permanent Chief Executive Officer or (ii) the
Board approves and the Company enters into a definitive agreement for a Sale
Transaction, it being understood, however, that in the event of a Sale
Transaction such transaction must actually close with the payment of the cash
bonus to be made at the time of the closing. The Board may in its discretion,
but is not obligated to, extend such October 31 date if the tasks are
uncompleted as of such date and it desires to provide a longer incentive period.

    3.  SEVERANCE BENEFITS; RELEASE  

    (a)  Severance Benefits.  If the Company revokes your appointment as
Executive Chairman, or if you resign such position, in each case for any reason,
(i) you shall receive (a) any monthly base salary that has accrued but is unpaid
as of the date of such termination and (b) any business expenses incurred in
accordance with Company policy and accrued but unreimbursed at the time of
termination.

    (b)  Release.  Upon the revocation of your appointment as Executive
Chairman, or upon your resignation from such position, you shall execute a
Release (the "Release") in the form attached hereto as Exhibit A. Such Release
shall specifically relate to all of your rights and claims in existence at the
time of such execution. It is understood that you have a certain

2

--------------------------------------------------------------------------------

period to consider whether to execute such Release, and you may revoke such
Release within seven (7) business days after execution.

    (c)  Exclusive Severence Benefits.  This Section 3 shall constitute the sole
benefits payable to you upon the termination of your status as Executive
Chairman, notwithstanding any contrary Company policy, oral statement, written
statement or other communication.

    4.  GENERAL PROVISIONS  

    (a)  Waiver.  If either party should waive any breach of any provisions of
this Agreement, it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

    (b)  Complete Agreement.  This Agreement and Exhibit A constitute the entire
agreement between you and the Company and are the complete, final, and exclusive
embodiment of their agreement with regard to this subject matter. They are
entered into without reliance on any promise or representation other than those
expressly contained herein or therein, and they cannot be modified or amended
except in a writing signed by both parties.

    (c)  Counterparts.  This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

    (d)  Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by you and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
you may not assign any of your duties hereunder and you may not assign any of
your rights hereunder, without the written consent of the Company, which shall
not be withheld unreasonably.

    (e)  Arbitration.  Unless otherwise prohibited by law or specified below,
all disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in San Francisco County, California through Judicial
Arbitration & Mediation Services/Endispute ("JAMS") under the then existing JAMS
arbitration rules. However, nothing in this section is intended to prevent
either patty from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Each party in any such
arbitration shall be responsible for its own attorneys' fees, costs and
necessary disbursement; provided, however, that if one party refuses to
arbitrate and the other party seeks to comply arbitration by court order, if
such other party prevails, it shall be entitled to recover reasonable attorneys'
fees, costs and necessary disbursements. Pursuant to California Civil Code
Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys' fees
provision herein.

    (f)  Attorneys' Fees.  If either party hereto brings any action to enforce
rights hereunder, each party in any such action shall be responsible for its own
attorneys' fees and costs incurred in connection with such action.

    (g)  Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

3

--------------------------------------------------------------------------------



    Please indicate your acceptance of the terms of this Agreement by execution
below.

    Very truly yours,
 
 
VICINITY CORPORATION
a Delaware corporation
 
 
By:
 
  

--------------------------------------------------------------------------------


Accepted and agreed to
effective as of April 24, 2001:
 
 
 
 
EXECUTIVE CHAIRMAN
 
 
 
 
/s/ NORMAN NIE   

--------------------------------------------------------------------------------

Norman Nie
 
 
 
 

4

--------------------------------------------------------------------------------




Exhibit A



RELEASE
(INDIVIDUAL TERMINATION)


    Certain capitalized terms used in this Release are defined in the letter
agreement (the "Agreement") which I have executed and of which this Release is a
part.

    I hereby confirm my obligations under any proprietary information and
inventions or similar agreement of the Company.

    I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

    I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company.

    Except as otherwise set forth in this Release, in consideration of benefits
I will receive under the Agreement, I hereby release, acquit and forever
discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys' fees, damages, indemnities and obligations
of every kind and nature in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
date I execute this Release, including but not limited to all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation, claims pursuant to any federal, state or
local law or cause, of action, including but not limited to the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended ("ADEA"); the federal Employee Retirement Income Security
Act of 1974, as amended, the federal Americans with Disabilities Act of 1990,
the California Fair Employment and Housing Act, as amended, tort law, contract
law, statutory law, common law, wrongful discharge, discrimination fraud,
defamation, emotional distress, and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
pursuant to the Company's indemnification obligation pursuant to agreement or
applicable law.

    I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the patties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth (8th) day after this Release is executed by me.

      

--------------------------------------------------------------------------------

Norman Nie
 
 
Date:
 
  

--------------------------------------------------------------------------------

A–1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6
Exhibit A
RELEASE (INDIVIDUAL TERMINATION)
